         Case 1:18-cv-05848-JPO Document 101 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED SPECIALTY INSURANCE COMPANY,                            CIVIL ACTION NO. 1: 18-cv-05848-JPO

                     Plaintiff,
                                                                ECF CASE
              - against -
                                                                    ORDERORDER
                                                               (PROPOSED)
TABLE RUN ESTATES INC., CONDETTA
BROWN DESGOUTTE a/k/a CONDETTA
DESGOUTTE, STEVE DESGOUTTE and
ESPERANZA PEREZ,

                      Defendants.


       THIS MATTER, having come before this Court on Plaintiffs Motion For Brian Thomas

to Comply with the Court's January 5, 2021 So-Ordered Deposition Subpoena ("So-Ordered

Subpoena"), or, in the Alternative for Civil Contempt Sanctions against Brian Thomas; and

       It Appearing, upon argument of counsel and for good cause shown, that the Motion

should be granted,

       IT IS HEREBY:

       ORDERED that Brian Thomas must produce the documents requested in this Court's So­

Ordered Subpoena and appear at a virtual deposition on or before February 26, 2021;

       ORDERED that Brian Thomas pay United Specialty $1768.05 in compensatory contempt

sanctions if Brian Thomas refuses to appear at a deposition and produce the documents requested

in the So-Ordered Subpoena by February 26, 2021.

        SO ORDERED:
        February 3, 2021




 To: Mr. Brian D. Thomas
     260 Hawthorne St., A1
     Brooklyn, NY 11225
